Title: To Thomas Jefferson from Maria Cosway, 15 February 1787
From: Cosway, Maria
To: Jefferson, Thomas



London 15 Feb. 1787

I have the pleasure of receiving two [letters from you, and though th]ey are very short, I must content Myself, and lament Much fo[r the] reason that deprivd Me of their usual length. I must confess that the begining of your corrispondence has made Me an enfant gatée. I shall never recover to be reasonable in My expectations, and shall feel disapointed whenever your letters are not as long as the first was. Thus you are the occasion of a continual reproching disposition in Me. It is a disagreable One. It will teaze you to a hatread towards Me, notwithstanding your partiality you have had for Me till now. Nothing disobliges More than a disatisfied Mind, and thou’ my fault is occasion’d by yourself you will be the most distant to allow it. I trust that your friendship would wish to see Me perfect, and Mine to be so, but diffects are, or are not, Most conspicuous according to the feel we have about the Objects which Mislead them. We may be apt to feel our own, as to discover them in others, and in both, one of the humane weakness we are subject to. [This trait of ch]aracter, we both possess it, you to […] thought, I for suffering patiently those not bestow’d [or be] gruje them, and silence My pretensions with due consciousness; I feel at present an inclination to Make you an endless letter but have not yet determin’d what subject to begin with. Shall I continue this reproching stile; quote all the what’s, and why’s, out of Jeremias’s lamentations, then present you with some outlines of Job for Consolation? Of all the torments, temptations, and weariness, the female has always been the principal and most powerfull object, and this is to be the most fear’d by you at present, from my pen. Are you to be painted in future ages sitting solitary and sad, on the beautifull Monticello tormented by the shadow of a woman who will present you a deform’d rod, twisted and broken, instead of the emblematical instrument belonging to the Muses, held by Genius, inspired by wit, from which all that is pleasing, beautifull and happy can be describ’d to entertain, and satisfy a Mind capable of investigating every Minutia of a lively immagination and interesting descriptions.—[I have wro]t this in Memoria of the Many pages [you wrote in reply to the scr]awls adress’d to you by One who has only a good intention to [apolo]gies for such long insipid Chit chat, that follows more the dictates of her own pleasure, than the feeling of understanding: Allegories are allways very far fecht. I don’t like to follow the subject, though  I Might find something to explain My Ideas. Supose I turn to relate to you the debats of Parlement? Was I a good politition I could entertain you Much. What do you think of a famous speach Sheridan has made which lasted five hours? which has astonished every body which has Made the subject of conversation and admiration of the whole Town. Nothing has been taulk’d of for Many days but his Speach. The Whole House applauded him at the Moment. Each Member Complimented him when they rouse. Pitt Made him the highest encomioms, and only poor Mr. Hastings sufferd for the power of his eloquence; all went against him, though nothing can be decided yet. Mr. H. was with Mr. Cosway at the very Moment [the speech was] going on. He seemd perfectly easy, talk[ing of a variet]y of subjects with great tranquility and cheerfulness. The second day he was the same, but on the third seem’d very Much affected and agitated. All his friends give him the greatest Character of humanity, generosity and feelings, amiable in his Maner. He seems in short totaly different from the disposition of cruelty they accuse him of. From Parlementary discussions it is time to tell you I have ben reading with great pleasure your description of America. It is wrot by you, but Nature represents all the scenes to Me in reality. Therefore dont take any thing on yourself. I must refer to your Name to Make it the More valuable to Me but she is your rival, you her usurper. Oh how I wish My self in those delightful places! Those enchanted Grotto’s! Those Magnificent Mountains rivers, &c. &c! Why am I not a Man that I could sett out immediatly and satisfy My Curiosity, indulge My sight with wonders!—[Since I have been] in Lond[on there have been a great man]y little parties. I have [attended only a very few of] them. I am grown so excessively indolent, that I [do not go] out for Months together. All the Morning I paint whatev[er] presents it self most pleasing to Me. Some times I have beautifull Objects to paint from and add historical Characters to Make them More interesting. Female and infantine beauty is the Most perfect Object to see. Sometimes I indulge More Malincholy subjects. History rappresents her self sometimes in the horrid, in the grand, the sublime, the sentimental, the pathetik. I attempt, I exercise and end by being witness of My own dissapointment and incapacity of executing, the Poet, the Historian, or my own conceptions of immagination. Thus the Mornings are spent regretting they are not longer, to have More time to attempt again in Search of better success, or thinking they have been too long and have afforded me Many Moments of uneasiness, anxiety and a testimony of my not  being able to do any thing.—[I devote my eveni]ng[s to] Music and then I am Much [visited by] the first Professors who come very often to play, every evening Something new, and all perfect in their different kind. And to add to Compleat the pleasure a small society of agreable friends frequently Come to see me. In this Manner you see that I am More attached to My home, than going in search of amusement out, where nothing but crowded assemblies, uncomfortable heat, and not the least pleasure in Meeting every body, not being able to enjoy any conversation. The Operas are very bad tho’ Rubinelli and Madme. Mosa are the first singers, the danceres are very bad. All this I say from report as I have not been yet.—Pray tell me Something about Madme. de Polignac. They make a great deal about it here. We hardly hear any thing else, and the stories are so different from one another that it [is] impossible to guess the real one. She is expected in England. I send this letter by a gentleman whom I think you will like. He is a Spaniard. I am partial to that Nation as I know several that are very agreable. He is going to Paris Secretary of Ambassy [of his] Court. He has travel’d Mu[ch‥‥] If I should be happy enough to come again in the Sum[mer to] Paris I hope we shall pass many agreable days. I am in a Millio[n] fears about it. Mr. Cosway still keeps his intention, but how man[y] chances from our inclinations to the execution of our will! Poor D’Ancarville has been very ill. I received a very long letter from him appointing himself My Corrispondant at Paris. I know a Gentleman who has banished My faith in this occasion for he flatter’d me with hopes which I have seen fail. However I have accepted his offer. I shall see if I find a second disapointment.
Is it not time to finish My letter? Perhaps I should go on but I must send this to the gentleman who is to take it.
I hope you are quite well by this time, that your hand will tell me so by a line. I must be reasonable, but give me leave to remind you how Much pleasure you will give, to remember Sometimes with friendship One who will be sensible and gratfull of it as is yours Sincerly,

Maria Cosway

